Exhibit 10.1

 

[logo.jpg] 



 

October 16, 2013

 

Re:Purchase Agreement


Bureau of Land Management Leases

UTU-85125, and UTU-85129

Beaver County, Utah



 

Gentlemen:

 

This letter serves as the purchase agreement wherein Virtus Oil & Gas, whose
address is The Gas Tower, 555 W 5th St., 31st Floor, Los Angeles, CA 90013
(“BUYER”), agrees to purchase all of the right, title and interest of Pioneer
Oil and Gas (“PIONEER”) as described herein in the 4,149.70 gross and net acres
in the oil and gas leases listed on Exhibit “A” and attached hereto, and by this
reference, made a part hereof (the “Leases”) under the following terms and
conditions:

 

1.       Time is of the essence to this Agreement. All funds paid by Buyer until
the total purchase price is paid along with the reimbursement of rentals on the
Leases will be non refundable and will be deemed liquidated damages in the event
Buyer fails to pay the full purchase price within the time allotted for under
this Agreement. PIONEER shall have no other remedy against BUYER for failure to
make payments when due then retention of any funds previously paid by BUYER. In
the event, BUYER fails to make any payments within the time prescribed under
paragraph 3 herein this Agreement shall terminate between the parties hereto.

 

2.        BUYER agrees to pay to PIONEER a total purchase price of Four Hundred
and Sixty Thousand Dollars (the “Total Purchase Price”) for a conveyance to
BUYER by PIONEER of all depths and formations under the Leases, subject to the
retention of an overriding royalty interest by PIONEER equal to the difference
between 20.00% and the amount of the total royalty and overriding royalty or
similar burden on the Leases existing of record as of Closing. The reserved
overriding royalty interest shall be calculated and paid in the same manner as
the landowner’s royalty is calculated. It is the intent between PIONEER and
BUYER for PIONEER to deliver a 100% working interest and an 80.00% net revenue
interest in the Leases.

 

 



1206 W. South Jordan Parkway • Unit B •South Jordan, Utah 84095 • (801) 566-3000
• Fax: (801) 446-5500



 

 

 

3.       The Total Purchase Price in United States Currency of $460,000 shall be
paid by BUYER to PIONEER in US currency as follows:

 

       a. The first payment shall be paid on or before October 25, 2013, in the
amount of Thirty Thousand Dollars ($30,000).

       b. The second payment shall be paid on or before December 25, 2013, in
the amount of Thirty Thousand Dollars ($30,000).

       c. The third payment shall be paid on or before February 25, 2014 in the
amount of One Hundred Thousand Dollars ($100,000).

       d. The fourth payment shall be paid on or before April 25, 2014 in the
amount of One Hundred Thousand Dollars ($100,000).

       e. The fifth payment shall be paid on or before June 25, 2014 in the
amount of One Hundred Thousand Dollars ($100,000).

       e. The final payment shall be paid on or before August 25, 2014 in the
amount of One Hundred Thousand Dollars ($100,000).

 

       All payments made shall be subject to the terms of paragraph 1 herein and
shall be deemed nonrefundable as liquidated damages and not as a penalty until
the Total Purchase Price is paid by BUYER within the time frames set forth
above. BUYER may pay the Total Purchase Price earlier than required without
penalty (subject to paragraph 6 herein), and upon payment of the Total Purchase
Price, Closing shall occur as soon as possible. BUYER shall make all payments by
wire to PIONEER using the following wiring instructions:

 

Pioneer Oil and Gas       

Zions First National Bank

Headquarters Office

One Main Street

Salt Lake City, Utah 84111

ABA Routing No. 124000054

Account No. 002 21102 7

Swift Code: ZFNB US55

Employer Identification Number 87-0365907

 

 

4.        PIONEER will pay all rentals due on any of the Leases before Closing
and will bill BUYER for the entire cost of the rentals. All the Leases have
rentals due on January 1, 2015 at a $2.00 per net acre. BUYER will have 30 days
from the receipt of the invoice for the rentals to reimburse PIONEER for the
entire cost of the rentals paid by PIONEER. Prior to closing BUYER will have
paid the Total Purchase Price for the Leases and reimbursed PIONEER for all
rentals PIONEER paid on behalf of BUYER for the Leases.

 

 

 

5.       At closing, which shall be no later than September 15, 2014, title to
the Leases shall be conveyed to BUYER using the BLM’s standard assignment forms
for such type of assignments and shall be free and clear of all liens,
mortgages, encumbrances or other adverse claims, and BUYER shall have paid the
Total Purchase Price and reimbursed PIONEER for any rentals paid on the Leases
by PIONEER during the term of this Agreement. PIONEER hereby warrants title to
the Leases against the claims of all persons claiming by, through, or under
PIONEER and not otherwise. Prior to Closing BUYER shall review the assignments
on the Leases as to form and review title to the Leases to its satisfaction.
BUYER will forward the assignments for approval and recordation in the
appropriate county, and BLM offices. After recording or governmental approval,
as applicable, BUYER will forward to PIONEER a copy of the recorded instrument
and/or a copy of the approved governmental assignment form.

 

6.       AT THE PRESENT, FALCON EXPLORATION COMPANY OF WICHITA, KANSAS IS
DRILLING OR EVALUATING A WELL WITHIN A MILE OF SOME OF THE ACREAGE LISTED IN
EXHIBIT A BELOW, NAMED THE 1 FALCON WELL (API 43-001-50001). IN THE EVENT, THE 1
FALCON WELL IS DEEMED A COMMERCIAL WELL BY PRODUCING OIL OR NATURAL GAS AND
PIONEER IS MADE AWARE OF THE FACT THAT THE WELL IS PRODUCING IN COMMERCIAL
QUANTITIES, PIONEER SHALL RETURN ANY FUNDS PAID UNDER THIS AGREEMENT TO BUYER AS
SOON AS POSSIBLE AND THIS AGREEMENT SHALL BE TERMINATED AND RENDERED NULL AND
VOID BETWEEN THE PARTIES HERETO. IN THE EVENT, THE 1 FALCON WELL IS NOT A
COMMERCIAL WELL AND DEEMED A DRY HOLE, THIS AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT AND THIS PARAGRAPH 6 SHALL NOT EFFECT ANY OF THE OTHER TERMS AND
CONDITIONS UNDER THIS AGREEMENT.

 

7.       In the event that BUYER desires to surrender in whole or part any of
the Leases by non-payment of delay rentals, BUYER agrees to give PIONEER written
notice of at least 60 days prior to the surrender date. PIONEER shall then have
fifteen (15) days from receipt of such notice, to deliver its written election
to BUYER as to whether PIONEER desires to receive a reassignment of such portion
of said Lease(s) to be surrendered. In the event, PIONEER does not agree to the
surrender, BUYER shall assign all interest conveyed pursuant to this agreement
on the Lease(s) to PIONEER absolutely free and clear of any liens, overriding
royalty or other encumbrances of any kind whatsoever other than those in
existence at the time of this agreement or placed thereon under the terms of
this agreement.

 

Failure by PIONEER to timely make said election shall constitute an election to
reject such reassignment.

 

8.        PIONEER shall execute, acknowledge and deliver or cause to be
executed, acknowledged and delivered such instruments and take such other action
as may be reasonably necessary or advisable to carry out the purposes and intent
of this agreement.

 

If the terms of the foregoing letter agreement meet with your approval, please
so indicate by signing below and returning one original of this letter agreement
to my attention.

 

 

 

 

 

 

 

  Sincerely,       /s/ Gregg B. Colton       Gregg B. Colton   Vice President

 

 

Accepted and Agreed to this 19th day of

October, 2013.

 

BUYER: /s/ Daniel Mark Ferris

 

 

By: Daniel Mark Ferris

Its: CEO, Virtus Oil & Gas

 

 



 

 

 

 

 

 

 

 

 



EXHIBIT A

 

 

    Lease Number/ Legal Description Acreage Expiration Date       1.  Township
27 South, Range 7 West,  2231.39 UTU85125 Section 24: All   1/1/2017 Section 25:
Lots 1-11, NW/4NE/4,     N/2NW/4, SW/4NW/4, W/2SW/4     Section 26: All     
Section 35: N/2, N/2SW/4, SW/4SW/4           2.  Township 28 South, Range 7
West,  1918.31 UTU85129 Section 17: All   1/1/2017 Section 18: Lots 1-4, NE/4,
E/2W/2,     N/2SE/4     Section 19: Lot 1, NE/4NE/4, S/2NE/4     SE/4    
Section 20: N/2, W/2SW/4           Total Acreage     4,149.70       Located in
Beaver County, Utah    

 

